ELECTRONIC RECORD




COA#       05-14-00139-CR                        OFFENSE:        29.03       ont'tf
           Reginald Doney Thompson v: The
STYLE:     state of Texas                        COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    Criminal District Court No. 5


DATE: 12/15/2014                 Publish: NO     TC CASE #:      F-0724608-L




                          IN THE COURT OF CRIMINAL APPEALS OS$-/S*
         Reginald Doney Thompson v. The                                          0<N>
STYLE:   State of Texas                               CCA#:


         PRO -SE                      Petition        CCA Disposition:           o <n -ts
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:       OylZ-ILla-Oir                             SIGNED:                            PC:_

JUDGE:        /> /lui^€^-.                            PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD